—In a proceeding for an accounting, the executor of the estate of Elizabeth G. Meade appeals from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated May 16, 1994, which, inter alia, denied her motion for reargument and for vacatur of her default.
Ordered that the appeal from so much of the order as denied reargument is dismissed since no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed, with costs payable by the appellant personally.
Because the appellant failed to proffer a reasonable excuse for her default, the Surrogate’s Court properly denied her motion pursuant to CPLR 5015 (a) (1) to vacate the default (see, Tortorello v Tortorello, 161 AD2d 633; Smith v Fritz, 148 AD2d 438).
We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.